DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group IV (claims 36-39) in the reply filed on October 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 37 and 39 are under examination at this time.  Claims 23-35 have been withdrawn as being directed to a non-elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (see, for example, page 35). See MPEP § 608.01.

Claim Objections
Claim 37 is objected to because of the following informalities:  the second instance of “and” should be deleted at the end of part (b)(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The claims are directed to a method for treating a disease, which comprises the following steps: 
(a) isolation of a cell containing sample from a subject, 
(b) transduction or transfection of the cells with a kit of vectors comprising: 
(i) a first vector which comprises a first transgene and a nucleotide sequence encoding a transcription factor and,
(ii) a second vector which comprises a second transgene and a marker gene wherein expression of the second transgene within the cell is dependent upon expression of the transcription factor, 
or
(i) a first vector which comprises a first transgene and a nucleotide sequence encoding a first transcription factor, 
(ii) a second vector which comprises a second transgene and a nucleotide sequence encoding a second transcription factor, and 
(iii) a third vector which comprises a third transgene and a marker gene
wherein expression of the second transgene within a host cell is dependent upon expression of the first transcription factor, and expression of the third transgene within a host cell is dependent upon expression of the second transcription factor, 
(c) selecting cells which express the marker gene, and 
(d) administering the cells selected from step (c) to the subject.
However, the claims do not recite a specific therapeutic component that can be used to treat any disease such as cancer.  It is not clear what the transgenes comprise for one of ordinary skill in the art to determine if the claimed method can treat a disease.
Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to use the claimed method.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitaro et al. (JP2016214093; published December 22, 2016; previously cited by the Examiner on October 5, 2022).
	The claims are directed to a method for treating a disease, which comprises the following steps: 
(a) isolation of a cell containing sample from a subject, 
(b) transduction or transfection of the cells with a kit of vectors comprising: 
(i) a first vector which comprises a first transgene and a nucleotide sequence encoding a transcription factor and,
(ii) a second vector which comprises a second transgene and a marker gene wherein expression of the second transgene within the cell is dependent upon expression of the transcription factor, 
or
(i) a first vector which comprises a first transgene and a nucleotide sequence encoding a first transcription factor, 
(ii) a second vector which comprises a second transgene and a nucleotide sequence encoding a second transcription factor, and 
(iii) a third vector which comprises a third transgene and a marker gene
wherein expression of the second transgene within a host cell is dependent upon expression of the first transcription factor, and expression of the third transgene within a host cell is dependent upon expression of the second transcription factor, 
(c) selecting cells which express the marker gene, and 
(d) administering the cells selected from step (c) to the subject.

Seitaro et al. teaches a two cassette expression system where the first cassette comprises tetO, CMV minimal promoter, intron, CAR gene, T2A, tEGFR (truncated EGFR) gene. The other cassette comprises a promoter sequence that functions in an immune cell, and a reverse tetracycline-controlled transactivator (rtTA) that is located downstream of the promoter sequence (see paragraphs [0028] and [0029] of the machine translation). Seitaro et al. further teaches that as with the first expression cassette, the second expression cassette may include a detection gene (reporter gene, cell or tissue specific gene, selectable marker gene, etc.), enhancer sequence, WRPE sequence, etc. (see paragraph [0033] of the machine translation). The detection gene can be considered as a transgene. Seitaro et al. also teaches that the two expression cassettes can be introduced into target cells (see paragraphs [0035] and [0036] of the machine translation).  Lastly, Seitaro et al. teaches using the cells to treat, prevent or ameliorate various diseases in which CAR-T therapy is considered effective (hereinafter, referred to as "target diseases"). Representatives of target diseases are, but not limited to, cancer (see paragraph [0040] of the machine translation).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648